Title: To Thomas Jefferson from John Staines, 28 January 1807
From: Staines, John
To: Jefferson, Thomas


                        
                            [on or before 28 Jan. 1807]
                        
                        To the President of the United States of America
                  The undersigned your petitioners beg leave to represent to you the situation of John Staines, now confined in the jail of this county & district with the hope that you will grant him the relief, which the peculiar hard ship of his case demands. The cause of his imprisonment is his incapacity to pay the fine & fees which he was condemned by the court to pay on a verdict given against him in the trial of a presentment for selling without license spirituous liquors during the races of October 1805. But your petitioners are credibly informed, that this omission of procuring a license arose not from any fraudulent intention; but from the neglect of the person (Geo. Duckworth) whom he had at the proper time entrusted with the money for that purpose, & from his own ignorance of the course prescribed by law to be pursuit on such occasions. The amount of the fees & fine imposed on him is seventy eight dollars & fifty cents, a sum which his indigent circumstances put it out of his power to discharge. Your petitioners therefore hope that you will consider his case, as entitled to relief, & that you will restore him to a life of usefulness, as the debt is constantly accumulating, while his ability to pay is proportionably decreasing.
                        
                     The undersigned judges of the circuit court of the district of Columbia, believing the facts stated in the above petition to be true, & that the petitioner has suffered a month’s imprisonment, respectfully recommend his case to the consideration & mercy of the President of the United States.
                  
                  
                            W. Cranch
                     
                     N Fitzhugh
                     
                     Allen B. Duckett
                     
                        
                    
                     [Order by TJ:]
                     Let a pardon issue
                                          
                  
                            Th: Jefferson
                     
                     Jan. 28. 07.
                        
               